Adams, Oh. J.
1. CONVEYuKoughqíút bm?afided: purchaser. If the defendant’s title derived through Woodward is valid, it is immaterial whether his tax title is valid or not. George Stuart, after his conveyance r * to J°seph Stuart (which did not appear of record), quitclaimed to Woodward. The defendant Miller lx0l(Js under Woodward by deed of warranty. Woodward, who derived title by quitclaim deed, could not be deemed a bona fide purchaser without notice. Springer et al v. Bartle, 46 Iowa, 688. The plaintiff contends that as the defendant holds through the quitclaim deed to Woodward, though directly under a deed of warranty, he cannot be deemed a bona fide, purchaser without notice. The question presented has not been determined in this State.
Where a person purchases of another who is willing to give only a quitclaim deed, he may properly enough be regarded *478as bound to inquire and ascertain at his peril what outstanding equities exist, if any. His grantor virtually declares to him that he will not warrant the title even as against himself, and it may be presumed that the purchase-price is fixed accordingly. But the case, is somewhat different if the person who has thus purchased, by quitclaim deed sells, and warrants the title. The subsequent purchaser, it may be presumed, pays what the parties deem the value, and upon the assumption that he is acquiring a title that is valid. It appears to ns that he should not be affected by the mere fact that he takes through a quitclaim deed. It is not unreasonable. to conclude that a quitclaim deed occurs in the line of many titles, where there is no outstanding .equity. If the rule contended for by the plaintiff should be held, it would tend directly to impair the selling value of all such property. The rule might also operate to hinder improvements, especially where large sums of money were requisite. It is the policy' of the law that titles to real estate should become matters of certainty as far as possible.
In our opinion the defendant was a bona fide purchaser, and the judgment must be J °
„ Reversed.